Defendant, for value received, by its policy of insurance undertook “ to defend, in the name and on behalf of this employer, any suits or other proceedings which may at any time be instituted ” on account of injuries received by the employees of plaintiff. Defendant failed to discharge its obligation in this regard. The judgment is for the expenses incurred by the plaintiff in defending a claim made by one of its employees under the Workmen’s Compensation Law. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.